DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on July 02, 2019 is acknowledged.
	Claims 1-6 are pending in this application. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
1.	The drawings were received on 07/02/2019.  These drawings are approved.

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner suggests a title incorporating the features of rotary displacement compressor having a check valve and a backflow control valve arranged in series through a discharge pipe.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Kerpel (Publication Number WO2015/031961A2)   
	Regarding claim 1, as shown in Figs. 1-2 and 4, De Kerpel discloses a rotary displacement compressor 3 (see page 7, lines 9-21) comprising: a compressor body 9 (see page 8, lines 16-18) that compresses a medium by reducing a volume of the medium using rotation;  5a discharge pipe 5, 6b through which a compressed medium, which is discharged through a discharge port 5 of the compressor body, flows; a check valve 16 (see page 9, lines 5-28) that shuts off the compressed medium flowing backward to the compressor body; and 10a backflow control valve 15 (see page 12, lines 10-23 and Figs. 2 and 4) that allows a predetermined rate of the compressed medium to flow backward, wherein the check valve and the backflow control valve are disposed in series via the discharge pipe.   
	Regarding claim 2, De Kerpel discloses wherein the compressor body is a scroll type compressor body (see page 7, lines 11-17) including an orbiting scroll and a fixed scroll (the scroll compressor obviously has orbiting scroll and fixed scroll).   
	Regarding claim 6, De Kerpel discloses wherein an aftercooler 14 (see page 15, lines 5-9 and page 18, lines 4-26) is disposed between the discharge 10port 5 of the compressor body and the check valve 16 to cool the compressed medium discharged through the discharge port 5 (see Fig. 1).
s 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (Mori) (U.S. Patent Application Publication Number 2009/0085312A1).
	Regarding claim 1, as shown in Fig. 1, Mori discloses rotary displacement compressor 1 comprising: a compressor body that compresses a medium by reducing a volume of the medium using rotation;  5a discharge pipe 13, 14, 15 (see page 2, para.[0039]) through which a compressed medium, which is discharged through a discharge port 13 of the compressor body, flows; a check valve 25 (see page 3, para. [0055] to para. [0056]) that shuts off the compressed medium flowing backward to the compressor body; and 10a backflow control valve 24 (see page 3, para. [0054]) that allows a predetermined rate of the compressed medium to flow backward, wherein the check valve 25 and the backflow control valve 24 are disposed in series via the discharge pipe 14, 15.   
	Regarding claim 2, Mori discloses wherein the compressor body 1 is a scroll type compressor body (see page 1, para.[0029]) including an orbiting scroll (see page 1, para.[0032] to page 2, lines 1-7) and a fixed scroll (see page 1, para.[0031]).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over any one of De Kerpel or Mori in view of Kiso et al. (Kiso) (Publication Number JP2014-009625).
	De Kerpel or Mori discloses the invention as recited above; however, De Kerpel or Mori fails to disclose a PM rotor and a control unit that inverter-controls the PM motor.
	As shown in Fig. 1, Kiso teaches a PM motor 3, 23 (see abstract and pages 6-7, para. [0021], para. [0022] and para. [0023] of the English Translation) that drives the compressor body 4; and a control unit 30 that inverter-controls the PM motor 3, 23 (see abstract); wherein the PM motor 3, 23 is an axial gap type rotary motor 5with a structure in which a rotor 20 and a stator 21, 22 face each other in an axial direction of a shaft 10 (claim 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the control unit that inverter-controls the PM motor, as taught by Kiso in the any one of De Kerpel or Mori apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
The results are predictable as improve the handling flexibility of a housing member, and to eliminate the need of ensuring the long extra length of a lead wire of a stator, in an electric compressor.

4 is rejected under 35 U.S.C. 103 as being unpatentable over any one of De Kerpel or Mori in view of JP ‘891 (Publication Number JP4942891Y1).
De Kerpel or Mori discloses the invention as recited above; however, De Kerpel or Mori fails to disclose a reverse rotation 18detection unit.
JP ‘891 teaches 25wherein the control unit includes a reverse rotation 18detection unit 6 (see page 2, lines 2-4; and lines 18-30 and page 3, lines 7-14 of the English Translation) that detects a rotation of the orbiting scroll/compressor 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the reverse rotation detection unit, as taught by JP ‘891 in the any one of De Kerpel or Mori apparatus, since the use thereof would have applied a known technique to a known device ready for improvement to yield predictable results. KSR, 550 U.S. (2007).
The results are predictable as detecting the reverse rotation of the compressor is ensure and the reverse rotation state can be warned with a simple structure.

Prior Art
7.	The IDSs (PTO-1449) filed on Aug. 31, 2020, July 01, 2020, Apr. 23, 2020, Mar. 30, 2020 and July 2, 3019 have been considered.  An initialized copy is attached hereto.  
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Iwasaki (U.S. Patent Number 4,663,578), Suzuki (U.S. Patent Number 5,358,387), Yamamoto (U.S. Patent Application Publication Number 2009/0230903A1), and Mizufune (U.S. Patent Application Publication Number 20160003246A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746